United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Avon Lake, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1068
Issued: March 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 15, 2019 appellant, through counsel, filed a timely appeal from a March 20, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective July 30, 2018, as she no longer had
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

residuals or disability causally related to her accepted employment-related conditions; and
(2) whether appellant has met her burden of proof to establish continuing disability on or after
July 30, 2018 due to her accepted employment-related conditions.
FACTUAL HISTORY
On October 14, 2016 appellant, then a 51-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 12, 2016 she sustained injuries to her left arm and
back when her foot struck something on the ground causing her to fall while in the performance
of duty. She stopped work on October 14, 2016. OWCP accepted the claim for sprains of the left
shoulder joint, thorax, and lumbar spine. It paid appellant wage-loss compensation on the
supplemental rolls, effective November 29, 2016, and on the periodic rolls, effective April 2, 2017.
Appellant received care for her left shoulder, lumbar, and thorax sprains from Dr. Robert J.
Berkowitz, a Board-certified orthopedic surgeon, and Dr. Daniel J. Zanotti, a Board-certified
orthopedic surgeon and orthopedic sports medicine physician. She also received pain management
treatment from Dr. Bharat Shah, a Board-certified internist, for left shoulder, thoracic, and lumbar
pain.
On July 21, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. William R. Bohl, a Board-certified orthopedic surgeon, to determine the status of her accepted
employment-related conditions.
In an August 9, 2017 report, Dr. Bohl noted appellant’s history of injury and treatment and
summarized her diagnostic test findings. Appellant’s physical examination revealed left shoulder
tenderness, some left upper trapezius area tenderness, no rotator muscles weakness, and lower
lumbar tenderness at the sciatic notches and sacroiliac joints. Dr. Bohl diagnosed left shoulder
acromioclavicular joint and rotator cuff tendons sprain, which he found aggravated appellant’s
preexisting left acromioclavicular joint arthritis, mild left shoulder impingement syndrome with
rotator cuff tendon tendinitis, and lower back sprain. He also diagnosed lower back mild
degenerative disc disease with lower facet joint arthritis and possible right sacroiliac sprain, which
he noted were not accepted conditions. Dr. Bohl opined that appellant’s left shoulder and lumbar
symptoms appeared to be due to an aggravation of preexisting conditions by the employment
injury. As to appellant’s work capacity, he concluded that she would have difficulty performing
the duties of a city carrier as she was unable to carry a heavy bag on her left shoulder and that
walking long distances aggravated her lower back symptoms.
A November 13, 2017 functional capacity evaluation (FCE) determined that appellant was
capable of work with restrictions.
In a December 4, 2017 report, Dr. Shah examined appellant and reviewed the
November 13, 2017 FCE. He reported diagnoses of lumbar spine ligaments sprain. Based on his
review of the FCE, Dr. Shah opined that appellant was capable of working and had permanent
restrictions of up to 7 pounds of frequent lifting, up to 15 pounds of occasional lifting, and
occasional sitting and walking.

2

On December 29, 2017 appellant accepted a modified job offer working four hours per day
with restrictions and returned to part-time employment on December 3, 2017.
On April 2, 2018 OWCP again referred appellant for a second opinion evaluation with
Dr. Bohl. An attached statement of accepted facts (SOAF) noted appellant’s job description and
physical requirements, that the claim had been accepted for left shoulder, thorax, and lumber
sprains, that she had returned to four hours of work with restrictions on December 30, 2017, and
that she was currently working four to six hours per day. OWCP noted that Dr. Bohl had
mentioned in his August 9, 2017 report that appellant had other conditions, which were not
accepted. It asked him whether she currently had objective findings of other conditions related to
the work injury.
In his May 9, 2018 report, Dr. Bohl responded that appellant’s left shoulder capsulitis
might be due to the accepted employment injury, causing her to favor that shoulder, and, therefore,
allowing it to stiffen. He further explained that she had objective findings including limitation of
motion in the left shoulder which was consistent with adhesive capsulitis, which may be causally
related to her October 12, 2016 work injury. In response to the question of whether appellant had
residuals of the accepted work-related condition and/or any additional conditions related to the
employment injury, Dr. Bohl explained that appellant continued to have loss of motion in the left
shoulder from adhesive capsulitis, and while with normal treatment the prognosis for this condition
would be good, appellant had not received medical treatment to resolve this condition. He also
provided work restrictions as he determined that appellant was unable to return to her letter carrier
position.
On May 10, 2018 OWCP requested that Dr. Bohl address whether appellant’s adhesive
capsulitis was related to her employment injury. It also noted that he had related that she continued
to have restrictions due to nonwork-related preexisting degenerative disc disease and probable
bilateral sacroiliitis along with adhesive capsulitis. OWCP questioned Dr. Bohl as to whether
appellant needed work restrictions due to her accepted sprain conditions since they had resolved.
In a May 23, 20183 supplemental report, Dr. Bohl opined that he could not say with
certainty whether appellant’s left shoulder adhesive capsulitis was caused or aggravated by the
accepted October 12, 2016 employment injury. He indicated that the adhesive capsulitis could be
due to cervical radiculopathy, acromioclavicular joint arthritis or that it was possible the condition
had originated from the employment injury. Dr. Bohl opined that the accepted sprains had
resolved and no work restrictions were required for those conditions.
In a June 19, 2018 report, Dr. Shah detailed appellant’s subjective complaints and medical
history and performed a physical examination. Examination findings included bilateral facet
tenderness at L4-5 and L5-S1, pain with lumbar flexion and extension and bilateral flexion, upper
and lower extremity strength, sensation, and reflexes were with normal limit bilateral, and muscle
motor distribution was within normal limits. Dr. Shah diagnosed lumbar ligament sprain, lumbar
spondylosis without radiculopathy or myelopathy, and lumbosacral spondylosis without
radiculopathy or myelopathy. He noted that appellant was working four hours per day in straight
mail delivery. Dr. Shah agreed with Dr. Bohl that the accepted contusion and sprains had resolved
3

The date of the report was mistakenly noted as May 23, 2017 instead of May 23, 2018.

3

and that her current symptoms were due to degenerative disc disease and shoulder adhesive
capsulitis.
On June 21, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits, as the evidence of record established that she no longer had employment-related
residuals or disability due to her accepted work-related conditions. It afforded her 30 days to
submit additional evidence or argument, in writing, if she disagreed with the proposed termination
of benefits.
In a July 24, 2018 report, Dr. Shah noted that appellant’s examination findings and
diagnoses were unchanged from his June 19, 2018 report. He noted that appellant was doing well
working four hours per day with restriction and that he would increase her hours to six per day.
By decision dated July 30, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that same date. It found that the opinions of Dr. Bohl and Dr. Shah
established that appellant had no further residuals or disability due to her accepted left shoulder,
thoracic, and lumbar sprains.
In an August 7, 2018 report, Dr. Shah reiterated that appellant was capable of working six
hours per day with restrictions.
In a letter dated August 7, 2018, counsel requested a telephonic hearing before an OWCP
hearing representative. The hearing was held on January 8, 2019.
By decision dated March 20, 2019, OWCP’s hearing representative affirmed the July 30,
2018 decision, terminating appellant’s wage-loss compensation and medical benefits.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.4 After it has determined that an employee
has a disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must

4

R.S., Docket No. 19-0552 (issued September 6, 2019); M.M., Docket No .17-1264 (issued December 3, 2018).

5

G.T., Docket No. 18-01302 (issued October 22, 2019); E.B., Docket No. 18-1060 (issued November 1, 2018).

6

G.H., Docket No. 18-0414 (issued November 14, 2018); see R.P., Docket No. 17-1133 (issued January 18, 2018).

7

A.G., Docket No. 19-0220 (issued August 1, 2019); L.W., Docket No. 18-1372 (issued February 27, 2019).

4

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective December 6, 2017, as she no longer had
disability or residuals due to her accepted October 12, 2016 employment-related conditions.
OWCP accepted that appellant sustained left shoulder joint, thorax, and lumbar spine
sprains on October 12, 2016. It indicated that it was terminating her wage-loss compensation and
medical benefits as the May 9 and 23, 2018 reports from Dr. Bohl, an OWCP referral physician,
constituted the weight of the medical evidence and established that appellant had no further
disability or need for medical treatment due to her left shoulder joint, thorax, and lumbar sprains.
OWCP referred appellant to Dr. Bohl for a second opinion examination to determine the
status of her accepted employment-related conditions. In his initial August 9, 2017 report,
Dr. Bohl diagnosed left shoulder acromioclavicular joint and rotator cuff tendons sprain, which he
found aggravated appellant’s preexisting left acromioclavicular joint arthritis, mild left shoulder
impingement syndrome with rotator cuff tendon tendinitis, and lower back sprain. He opined that
appellant’s left shoulder and lumbar symptoms appeared to be due to an aggravation of preexisting
conditions by the employment injury. After receipt of Dr. Bohl’s August 9, 2017 report, OWCP
made no findings and did not further develop the record to determine whether acceptance of
appellant’s claim should be expanded to include the additional conditions, including aggravation
of appellant’s preexisting left acromioclavicular joint arthritis and left shoulder impingement
syndrome with rotator cuff tendon tendinitis noted by Dr. Bohl.
On April 2, 2018 OWCP again referred appellant to Dr. Bohl for another second opinion
evaluation. It noted that Dr. Bohl had mentioned in his August 9, 2017 report that she had other
conditions which were not accepted. OWCP asked Dr. Bohl whether appellant currently had
objective findings of other conditions related to the work injury. Dr. Bohl opined in his May 9,
2018 report that her left shoulder capsulitis might be due to the accepted employment injury,
causing her to favor that shoulder, and thereby allowing it to stiffen. He further explained that
appellant had objective findings including limitation of motion in the left shoulder which was
consistent with adhesive capsulitis which may be causally related to her October 12, 2016 work
injury. In response to the question of whether appellant had residuals of the accepted work-related
condition and/or any additional condition related to the employment injury, Dr. Bohl explained
that appellant continued to have loss of motion in the left shoulder from adhesive capsulitis, and
she had not received medical treatment to resolve this condition. On May 10, 2018 OWCP wrote
to Dr. Bohl and requested that he address again whether appellant’s adhesive capsulitis was related
to her employment injury. It also noted that Dr. Bohl had related that appellant continued to have
restrictions due to nonwork-related preexisting degenerative disc disease and probable bilateral
sacroiliitis along with adhesive capsulitis. OWCP questioned Dr. Bohl as to whether it was his
opinion that appellant needed no work restrictions due to her accepted sprain conditions since they
8

A.M., Docket No. 18-1243 (issued October 7, 2019); R.P., Docket No. 18-0900 (issued February 5, 2019).

5

had resolved. In a May 23, 2018 supplemental report, Dr. Bohl opined that the diagnosed adhesive
capsulitis could be due to appellant’s cervical radiculopathy, acromioclavicular joint arthritis, and
it could also be possible that it originated from her original work injury. He noted that appellant’s
shoulder sprain would have normally resolved a long time ago, and that appellant’s capsulitis at
this point, in view of her other conditions, could not with certainty be attributed to her work injury
as its most likely cause.
The Board finds that OWCP did not properly terminate appellant’s wage-loss
compensation and medical benefits as it did not properly develop, make findings, and issue a final
decision regarding expansion of appellant’s claim. Dr. Bohl related, in his initial August 9, 2017
report, that appellant’s accepted left shoulder sprain aggravated her preexisting left
acromioclavicular joint arthritis, mild left shoulder impingement syndrome with rotator cuff
tendon tendinitis, and lower back sprain. While OWCP again referred appellant to Dr. Bohl, it did
not make any findings regarding expansion of the claim after he opined in his May 9, 2018 report
that appellant’s left shoulder capsulitis might be due to the accepted employment injury, and then
upon further inquiry from OWCP opined in his May 23, 2018 report that appellant’s diagnosed
adhesive capsulitis could be due to appellant’s cervical radiculopathy, or her acromioclavicular
joint arthritis, or it could also have possibly originated from her original work injury of shoulder
sprain.
Once OWCP undertakes development of the medical evidence, it has the responsibility to
do so in a manner that will resolve the relevant issues in the case.9 It failed to fully develop the
issue of claim expansion to determine whether it should expand acceptance of the claim to include
additional conditions diagnosed by Dr. Bohl, an OWCP referral physician, and whether, if
established these conditions resulted in continuing disability from employment or the need for
medical treatment.10
For the above-stated reasons, as OWCP has not resolved the issue of whether the
acceptance of appellant’s claim should be expanded to include additional conditions, it has not met
its burden of proof to terminate appellant’s wage-loss compensation and medical benefits.11
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective December 6, 2017.12

9

See B.W., Docket No. 20-1033 (issued November 30, 2020); R.B. Docket No. 20-0109 (issued June 25, 2020).

10

See B.W., id.; J.T., Docket No. 19-1723 (issued August 24, 2020).

11

See B.W., id.

12

In light of the Board’s disposition of issue 1, the Board finds that issue 2 is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

